DETAILED ACTION
This action is pursuant to the claims filed on April 29, 2021. Claims 1-19 are pending. A final action on the merits of claims 1-19 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “an electrophysiologic catheter”. However, the structural relationship between the elongated body of claim 1 and the newly recited electrophysiologic catheter renders the claim indefinite. It is unclear whether the elongated body is part of the newly claimed 
Similarly, claim 3 recites “a guiding sheath” and “a catheter”. It is unclear whether the elongated body is part of the newly claimed guiding sheath, catheter or is a different element from the elongated body of the electrophysiologic device. Claims 4 and 6 inherent the deficiency.  
Appropriate corrections are required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10 and 14-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fleischman et al. (hereinafter ‘Fleischman ‘522, U.S. Pat. No. 6,106,522).
In regards to independent claims 1 and 10 and dependent claims 5, 7 & 15, Fleischman ‘522 discloses a method for constructing an electrophysiologic device (flexible catheter as shown in Fig. 1; col. 6, ln. 15-17), wherein the electrophysiologic device comprises an elongated body (elongate body 12) having proximal and distal ends (distal end 10 and proximal end 16) and at least one lumen therethrough (lumen as shown in Figs. 15A and 15B). Fleischman further discloses routing continuous wires extending from the proximal end of the elongated body through the lumens and to the a distal portion/location of the elongated body claims 5, 7, 13, 15.
In regard to claim 2-4, 8, 9, 14 & 16, Fleischman ‘522 further discloses comprising a guiding sheath having an inner lumen configured to receive a catheter (col. 6, ln. 10-14: guide sheaths can be used for introducing, deploying, and stabilizing mapping & ablation probe of the catheter as shown in Fig. 1; as further evidenced by Koblish (U.S. PGPub. No. 2015/0133914), guiding sheath is commonly used for introducing catheter such as that of Fleischman; it is also note that the guiding sheath is inherently deflectable since it is formed from a flexible material), wherein the at least one coil is configured as one of the group consisting of an electrode and a location sensor (col. 6, ln. 15-17: catheter configured for sensing and ablating tissue; note that the electrodes 44 are configured to sense location by verifying intimate contact between the tissue and the electrode).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischman ‘522 as applied to claim 4/3/1 above.
In regards to claim 6, Fleischmann ‘522 discloses that the longitudinal length of the at least one coil is in the range of about 2 mm to about 10 mm (col. 11, ln. 44-57). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the longitudinal length in the range of approximately 1 mm to 4 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Modifying the size of the electrode to form various lesion patterns is known in the art and a predictable result would ensue. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman ‘522 as applied to claim 10 above, and further in view of Webster et al. (U.S. PGPub. No. 2005/0097737).
In regard to claims 11 & 12, Fleischman ‘522 discloses the invention substantially as claimed in claim 10 and discussed above. Fleischman ‘522 further discloses routing the wire 
However, Fleischman ‘522 combination does not disclose sealing the opening and while the continuous wire is exposed, it is silent as to removing isolation from a distal portion of the wire that extends from the opening.
Similarly, Webster teaches a step of routing a wire through an opening in a side wall of an elongated body at a distal location of a catheter ([0022]: wire 16 extends out of the exit hole 14 of catheter tip 10 in Figs. 1a-1b), wherein the opening communicates with a lumen (the opening 14 is in communication with lumen 12 as shown in Fig. 1b). Specifically, Webster teaches sealing the opening ([0024]: the exit hole 14 is sealed) and removing insulation from a distal portion of the wire that extends from the opening ([0022]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the opening of Fleischman ‘522 combination and seal the opening and removing insulation from the distal portion of the wire that extends from the opening as taught by Webster, thereby arriving at the claimed method step. Sealing the opening prevents contamination of the interior of the catheter ([0024]). Use of an insulated wire and stripping a distal portion of the insulated wire to be used as an electrical conductor/electrode while electrically insulating the proximal and intermediate portions of the wire from shorting with a plurality of conductive wires disposed within the lumen is known in the art and involves routine skill in the art.   
In regards to claim 13, .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Razavi (U.S. PGPub. No. 2010/0174170) and further in view of Fleischman ‘522.
In regards to independent claim 17, Razavi discloses a method for treatment comprising: providing a guiding sheath (hollow sheath 10 in Fig. 1)  having an elongated body (sheath body 12) with proximal (proximal end 21) and distal ends (distal end 19) and at least one lumen there through and at least one electrode formed around a distal portion of the elongated body (electrodes 20a and 20b); advancing the distal end of the guiding sheath with the electrode to a desired region within a patient ([0025]: sheath 12 is inserted into a blood vessel to detect bleeding); and communication electrical signals with the electrode ([0025]: electrodes measure impedance of a person to detect bleeding).
However, Razavi does not disclose wherein the electrode is a coil comprising a plurality of helical wraps of a continuous wire that extends to the proximal end of the elongated body through the lumen. 
Fleischman ‘522 teaches a catheter (flexible catheter as shown in Fig. 1; col. 6, ln. 15-17) comprises an elongated body (elongate body 12) having proximal and distal ends (distal end 10 and proximale end 16) and at least one lumen therethrough (lumen as shown in Figs. 15A and 15B) and routing continuous wires from the proximal end of the elongated body through the lumen to a distal location and providing a plurality of helical wraps around the elongate body at the distal location to form a coil (distal ends of the wire 58 in Fig. 15A or wires 58(1) and 58(2) in Fig. 15B extending from the proximal end to the distal end of the catheter to carry ablative energy or sensed signal to and from the flexible coil segment 44, col. 12, ln. 60- col.13, ln. 23). Fleischman explains that providing the coil as the electrode is beneficial over a generally known rigid ring electrode as disclosed by Razavi since the coils are each inherently flexible and 
In regards to claim 18, Razavi/Fleischman combination further discloses wherein communicating electrical signals with the at least one coil occurs with a catheter coaxially disposed within the guiding sheath ([0027], [0044]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischman ‘522 and Madjarov as applied to claim 17 above, and further in view of Mody et al. (hereinafter ‘Mody’, U.S. PGPub. No 2008/0188850).
In regards to claim 19, Razavi/Fleischman ‘522 combination discloses the invention substantially as claimed in claim 17 and discussed above. However, Razavi/Fleischman ‘522 combination does not explicitly disclose a method of deflecting the elongated body while advancing the guiding sheath. 
Mody teaches a method of deflecting an elongate body providing a steering mechanism in a sheath to allow for greater flexibility in accessing various sites within a patient’s organ ([0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method step of Razavi and deflecting the elongated body while advancing the guiding sheath as taught by Mody. Doing so allows for greater flexibility in accessing various sites within a patient’s organ while reducing or .
Response to Arguments
Applicant’s Remarks filed on April 29, 2021 is acknowledged.
Applicant’s amendment of claims 2 and 3 does not overcome the rejection under 35 U.S.C. 112(b). Specifically, the examiner notes that Applicant should clarify the structural relationship between the newly recited the electrophysiologic catheter in claim 2 and the elongated body of claim 1 or the guiding sheath and the catheter in claim 3 and the elongated body of claim 1. 
With respect to Applicant’s argument of rejection of claims 1-5, 7-10 and 14-16 as being unpatentable over Fleischman has been fully considered and is unpersuasive. Applicant argues that Fleishman fails to disclose a continuous wire that extend from the proximal portion of the catheter to the formation of the coil at a distal end as required by claim 1. Applicant further points to other embodiments including Fig. 5 comprising rigid and flexible electrode elements and segmented electrodes in Figs. 14A. However, the examiner notes that col. 13, ln. 16-23 clearly explains that each flexible coil segment 44 comprises individual wires 58(a) and 58(s) wrapped at their ends to form the coil segments. Col. 12, ln. 60-65 further explains that the wires 58 are used to transmit ablating energy to the electrodes. Taken together, the wires 58 extends from a proximal portion of the catheter so that it is connected to an electrosurgical generator or an ablative energy source and that the distal end of the wires wrap around a distal portion of the catheter to form a coil segment or a coil electrode. Similar argument has been made for independent claims 10 and 17. Therefore, these arguments are unpersuasive and the rejections are maintained by the examiner. 
Furthermore, Applicant’s remarks on page(s) 6-8 are solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim. Given this lack of additional arguments against these rejections, each of the rejections under 35 U.S.C. 103 are tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        6/4/2021